I do not agree with the conclusion of the Court that the power of the State to regulate the liquor industry is sufficient justification for upholding the constitutionality of the Act in question, since the purpose of the Act is not *Page 799 
to protect the public. I concur in the decision, however, because of the sweeping decision of the Supreme Court of the United States in the Olsen case, referred to in the opinion, which holds that the State's power to regulate prices of articles sold within its borders is not limited to businesses affected with a public interest, and does not conflict with the due process clause of the Fourteenth Amendment to the Federal Constitution.